          Case 1:20-cv-06255-ER Document 20 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TRUSTEES OF THE PENSION FUND OF                       PROPOSED
WARDROBE LOCAL 764, I.A.T.S.E,                        DEFAULT JUDGMENT

                               Plaintiffs,

                       -against-
                                                      Case No. 20-CV-06255-ER
NEW YORK CITY OPERA, INC.,

                               Defendant.


       This action having been commenced on August 7, 2020 by filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been duly served on Defendant

New York City Opera, Inc. (“NYCO”) by personal service on August 14, 2020, and by service

on the Office of the Secretary of State of New York on August 18, 2020, and Defendant NYCO

not having answered the Complaint, the time for answering the Complaint having expired, and

the Clerk of Court having issued a Certificate of Default as to Defendant NYCO, it is:

       ORDERED, ADJUDGED, AND DECREED that Plaintiffs have judgment in their favor

against Defendant NYCO for unpaid partial withdrawal liability principal in the amount of

$4,295.00; with interest of the prime rate (as published in the Wall Street Journal) plus 5%, to be

                                                                                340.65
calculated from December 30, 2019 until judgment is entered, in the amount of $____________;

liquidated damages on unpaid withdrawal liability in the amount of $859.00; attorney’s fees

incurred in this action in the amount of $3,900.00; plus costs incurred in this action in the

                                             9,955.79
amount of $561.14; amounting to a total of $_______________.
        Case 1:20-cv-06255-ER Document 20 Filed 04/09/21 Page 2 of 2




Dated: New York, New York
           April 9
      _______________, 2021              SO ORDERED.


                                         ____________________
                                         Edgardo Ramos
                                         United States District Judge




                                     2
